          Case MDL No. 2997 Document 87-1 Filed 04/07/21 Page 1 of 2




             BEFORE THE UNITED STATES JUDICIAL PANEL
                  ON MULTIDISTRICT LITIGATION
IN RE: Baby Food Marketing, Sales Practices and Products               MDL No. 2997
Liability Litigation

                            NOTICE OF RELATED ACTION

                               SCHEDULE OF ACTIONS




 Dated April 7, 2021                                 /s/ Annick Persinger
                                                     Annick M. Persinger
                                                     TYCKO & ZAVAREEI LLP
                                                     1970 Broadway, Suite 1070
                                                     Oakland, CA 94612
                                                     Telephone: (510) 254-6808
                                                     Facsimile: (202) 973-0950
                                                     apersinger@tzlegal.com

                                                     Attorney for All Plaintiffs
Case MDL No. 2997 Document 87-1 Filed 04/07/21 Page 2 of 2




                                   Hassan Zavareei
                                   Jonathan Tycko
                                   Allison Parr
                                   TYCKO & ZAVAREEI LLP
                                   1828 L Street, NW Suite 1000
                                   Washington, DC 20036
                                   Telephone: (202) 973-0900
                                   Facsimile: (202) 973-0950
                                   jtycko@tzlegal.com
                                   hzavareei@tzlegal.com
                                   aparr@tzlegal.com

                                   Attorneys for All Plaintiffs

                                   Ja
                                   James C. Shah
                                   Na
                                   Natalie Finkelman Bennett
                                   MILLER SHAH LLP
                                   2 Hudson Place, Suite 100
                                                         10
                                   Hoboken, NJ 07030 Telephone
                                   (856) 526-1100 Facsimile:(866)
                                   300-7367
                                   jcshah@millershah.com
                                   nfinkelman@millershah.com

                                   Attorneys for Plaintiffs Lacy
                                   Martin and Holly Silverthorn
